Comment from Public Member Emily S. Bremer on Agency Appellate Systems
December 14, 2020
Recommendation 1 reads a little strangely to me, so I suggest a few stylistic changes as follows:
Line 49, replace “what” with “the.”
Line 51, replace “set their” with “establish a.”
Line 52, replace “to be” with “that is.”
In recommendation 4, the opening phrase (particularly when considered in context with the
reference to the model rules) seems redundant with the closing phrase. Although either phrase
could be eliminated to address the issue, I would suggest deleting the closing phrase on Line 83,
“in deciding what their rules should provide.”
In recommendation 9 on Line 103, add “the” before “size.”

